DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on December 02, 2020. 
This action is made FINAL. 
Claims 1-5, 7-15, and 17-20 are pending in this case. 
Claims 1, 11, and 20 are an independent claims. 
This application is being examined under the AIA  first to file provisions.

Response to Amendment
In Applicant’s response dated 02 December 2020, Applicant amended claims 1, 11, and 20; cancelled claims 6 and 16; and argued against all rejections previously set forth in the Office Action dated 09 September 2020.

Response to Arguments
Applicant’s amendments to claims 1, 11, and 20, and cancellation of claims 6 and 16, to further clarify the metes and bounds of the invention are acknowledged. In response to the Applications arguments on Pages 11-15, the Examiner has provided a response to each of the arguments, identified as Items (I)-(IV), as discussed below.

Item (I), The Applicant’s representative on Page 11 of the Remarks/Arguments states that Drummond does not teach “an acknowledgement interface indicating the account has been updated and indicating that the physical output has been provided” . 


    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale

Item (II), The Applicant’s representative on Pages 12 and 13 states “Drummond does not teach acknowledgement interface further providing an option to end the session and an option to continue the session”. The Examiner respectfully disagrees. As identified in annotated Fig. 26,above,  a user may click on the “Dispense” option to dispense bill amounts from an ATM machine and at the end of the transaction the user 
 
Item (III), The Applicant’s representative on Page 13 states “Drummond does not teach directly in response to selection of the option to end the session, display, on the display screen, a record preview interface providing a preview of a record of the session”. The Examiner respectfully disagrees. As identified above in Fig. 26, the lookup or print account item on the ATM user interface provides the account information of a transaction at a given point in time based on a session transaction. For example, the user may look up an account statement on a given date based on a transaction session that occurred on that particular date by clicking on the Lookup/Print Account Statements option item on the ATM GUI to display or print a transaction of a session on a given day with an account statement.

Item (IV), The Applicant’s representative on Pages 13-14 states that “Poueriet does not teach the format selection interface providing an option to select a default for the at least one quantity value of the at least one bill denomination”. Examiner respectfully disagrees since there is no clarifying claim language to identify a “default” for the bill denomination. The instant application recites a “default” bill denomination, default” value within the scope of the instant application. If a plurality of bill denominations were displayed and one denomination was highlighted or one denomination was pre-filled the scope of a “default” value would be clear. The Examiner has interpreted a “default” value to be any value the user selects as a denomination since it would be reasonable for a user to select any value as a default value. The claim language does not explicitly recite the metes and bounds of a “default” value and consequently the Examiner relies on the interpretation as specified by Poueriet to identify a bill selection as a default value for a bill denomination. Examiner recommends amending the claim language to clarify the meaning of a default value in the context of the application.
  
Therefore in response to Applicants arguments and amendments to claim 1, 11, and 20, and cancellation of claims 6 and 16, the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered. For the reasons discussed above, the Examiner maintains the rejection of Poueriet in view of Drummond, Smith, Mande, and Gervais as discussed in greater detail, below.

Drawings
The drawings are objected to because Fig. 18, states on the left panel “Don’t forget your card cahs and receipt” whereas “Don’t forget your card, cash, and receipt” was perhaps intended.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randol Poueriet (US 2019/0012882 A1, hereinafter Poueriet) in view of Jay Paul Drummond et al. (US 2001/0014881 A1, hereinafter Drummond

As to claim 1, Poueriet teaches an automated device comprising (see ¶0011, showing an automated device such as an ATM or vending machine comprising or on a mobile device as depicted in Fig. 3A): 
a display screen (see ¶0011, showing a display with a user interface as depicted above in Fig. 1M on an automated teller machine or as depicted in Fig. 3A on a mobile device); 

a processor coupled to the display screen and to the communication module (see Figs. 3A and 3B, ¶0107-0108, showing a mobile device, an alternatively an ATM or vending machine, which inherently contains a processor(s) coupled with the display screen to execute instructions coded within the application displayed on the user interface); 
and a memory coupled to the processor, the memory having machine-executable instructions stored thereon, the instructions, when executed by the processor, causing the automated device to, during a session (see Figs. 3A and 3B, ¶0107-0108, showing the mechanism whereby a mobile device or ATM or vending machine inherently contains a processor or control mechanism to execute instructions in memory that are coded in an application): 
display, on the display screen, a data value selection interface for receiving a first input indicating a data value for requesting physical output from the automated device, and providing an option to confirm the data value (see annotated Figs. 1M and 1N, below, ¶0073-0074, showing a graphical user interface for an automated device that identifies row of selectable buttons. Poueriet teaches a data value selection interface 104 that contains a linear keypad that is used to input a dollar value amount as depicted in Fig, 1M and in response to the selection Poueriet teaches a graphical user interface with a confirm button as depicted in Fig. 1N); 

the format selection interface providing an option to select a default for the at least one quantity value of the at least one bill denomination (see Fig. 1N, ¶0073-0074, showing the mechanism whereby a default value of $20 is displayed on item 104 for choosing at least one bill denomination. In this case, the default value may be considered as $20 since the claim limitation does not specify the criteria for selecting a default value and as such the first denomination picked by a user may be considered a default value),
and providing an option to confirm the at least one quantity value of the at least one bill denomination (see annotated Fig. 1N, above, ¶0073-0074, showing a graphical user interface of an automated device that prompts the user to select desired bills 170 for his/her withdraw, also referred to as bill denominations. As shown in Fig, 1N the use may select a combination of $20, $450, and $100 to retrieve a total of $500); 
directly in response to selection of the option to confirm the at least one quantity value of the at least one bill denomination, transmit, via the communication module, a first signal to the server, the first signal including the data value received via the data 

    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale
 
Although Poueriet teaches an automated device to withdraw specific denominations in a physical output, it does not appear to explicitly recite:
display, on the display screen, a data update processing interface providing output indicating processing of the request for the physical output, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, steps 762, 764,766, and 768, ¶0178-0179, showing the mechanism whereby the Host ATM validates the withdrawal from the account and triggers an error message if the transaction fails or dispenses the amount request from the transaction and returns a validated event with a true value to the requesting device); 
directly in response to receipt of a second signal from the server, via the communication module, indicating that the data associated with an account has been updated with the data value, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, step 768, ¶0179, showing the mechanism the host or server upon dispensing the cash triggers a successful transaction event to the client device that requested the withdrawal transaction)
display, on the display screen, an acknowledgement interface indicating the account has been updated and indicating that the physical output has been provided, the acknowledgement interface further providing an option to end the session and an option to continue the session, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, step 768, ¶0179, showing the mechanism whereby the Host ATM triggers an event for a successful transaction and returns to the Display Main Menu screen as identified from the transition of step 768 of Fig. 22 to step 736 of Fig. 21. The personal ATM displays menu items responsive to ATM services available. The previous transaction has been completed successfully with no errors and as such the acknowledgement interface is a main menu item waiting for 
and directly in response to selection of the option to end the session, display, on the display screen, a record preview interface providing a preview of a record of the session, the record preview interface further providing an option to generate output of the record, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 26, ¶00191-0192, showing the mechanism whereby a user upon returning the Personal ATM Main Menu discussed above, can then select the “Other” option” to end the current session, subsequently the Personal ATM Other Menu” 914 is displayed whereby a user can click on “Lookup/Print Account Statements”, 922 to 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet with the teachings of Drummond to provide a mechanism of updating and acknowledging that an output has been provided with the use of an automated machine. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Drummond of providing a personal ATM connected to a host ATM to provide full functionality of withdrawing for a physical cash dispenser and proving a graphical user interface for generating outputs for the transactions (see ¶0058-0059), with a reasonable expectation of success. Drummond improves the teachings of Poueriet for self-directed financial transactions using a graphical user interface by providing indications that a transaction has occurred from an ATM and providing a graphical representation of the transaction to verify and end a transaction with further options to continue with said transaction. The additional options for ATM 

As to claim 11, Poueriet teaches a method at an automated device, the method comprising (see ¶0052, showing the method for automated devices such as ATMs that comprise): 
displaying, during a session, a data value selection interface for receiving a first input indicating a data value for requesting physical output from the automated device, and providing an option to confirm the data value (see annotated Figs. 1M and 1N, below, ¶0073-0074, showing a graphical user interface for an automated device that identifies row of selectable buttons during a session. Poueriet teaches a data value selection interface 104 that contains a linear keypad that is used to input a dollar value amount as depicted in Fig, 1M and in response to the selection Poueriet teaches a graphical user interface with a confirm button as depicted in Fig. 1N); 
directly in response to selection of the option to confirm the data value, displaying a format selection interface providing an option to select at least one quantity value of at least one bill denomination for the confirmed data value (see annotated Figs. 1M and 1N, below, ¶0073-0074, showing a graphical user interface for an automated device that identifies row of selectable buttons. Poueriet teaches a data value selection interface 104 that contains a linear keypad that is used to input a dollar value amount as depicted in Fig, 1M and in response to the selection Poueriet teaches a graphical user interface with a confirm button as depicted in Fig. 1N), 

and providing an option to confirm the at least one quantity value of the at least one bill denomination (see annotated Fig. 1N, above, ¶0073-0074, showing a graphical user interface of an automated device that prompts the user to select desired bills 170 for his/her withdraw, also referred to as bill denominations. As shown in Fig, 1N the use may select a combination of $20, $450, and $100 to retrieve a total of $500); 
directly in response to selection of the option to confirm the at least one quantity value of the at least one bill denomination, transmitting a first signal to a server to update data associated with an account managed by the server, the first signal including the data value received via the data value selection interface (see annotated Fig. 1N, above, ¶0073-0074, showing a graphical user interface of an automated device that prompts the user to select desired bills 170 for his/her withdraw, also referred to as bill denominations. As shown in Fig, 1N the use may select a combination of $20, $450, and $100 to retrieve a total of $500); 
Although Poueriet teaches an automated device to withdraw specific denominations in a physical output, it does not appear to explicitly recite:
displaying a data update processing interface providing output indicating processing of the physical output, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, steps 762, 764,766, and 768, ¶0178-0179, showing the mechanism whereby the Host ATM validates the withdrawal from the account and triggers an error message if the transaction fails or dispenses the amount request from the transaction and returns a validated event with a true value to the requesting device); 
directly in response to receipt of a second signal from the server, indicating that the data associated with an account has been updated with the data value, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, step 768, ¶0179, showing the mechanism the host or server upon dispensing the cash triggers a successful transaction event to the client device that requested the withdrawal transaction),
displaying an acknowledgement interface indicating the account has been updated and indicating that the physical output has been provided, the acknowledgement interface further providing an option to end the session and an option to continue the session, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, step 768, ¶0179, showing the mechanism whereby the Host ATM triggers an event for a successful transaction and returns to the Display Main Menu screen as identified from the transition of step 768 of Fig. 22 to step 736 of Fig. 21. The personal ATM displays menu items responsive to ATM services available. The previous transaction has been completed successfully with no errors and as such the acknowledgement interface is a main menu item waiting for further user 
and directly in response to selection of the option to end the session, displaying a record preview interface providing a preview of a record of the session, the record preview interface further providing an option to generate output of the record, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 26, ¶00191-0192, showing the mechanism whereby a user upon returning the Personal ATM Main Menu discussed above, can then select the “Other” option” to end the current session, subsequently the Personal ATM Other Menu” 914 is displayed whereby a user can click on “Lookup/Print Account Statements”, 922 to preview a 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet with the teachings of Drummond to provide a mechanism of updating and acknowledging that an output has been provided with the use of an automated machine. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Drummond of providing a personal ATM connected to a host ATM to provide full functionality of withdrawing for a physical cash dispenser and proving a graphical user interface for generating outputs for the transactions (see ¶0058-0059), with a reasonable expectation of success. Drummond improves the teachings of Poueriet for self-directed financial transactions using a graphical user interface by providing indications that a transaction has occurred from an ATM and providing a graphical representation of the transaction to verify and end a transaction with further options to continue with said transaction. The additional options for ATM 

As to claim 20, Poueriet teaches a non-transitory machine-readable medium having tangibly stored thereon executable instructions for execution by a processor of an automated device, wherein the instructions, when executed by the processor, cause the automated device to, during a session (see Fig. 3A and 3B, ¶0037-0038, showing the mechanism whereby a graphical user interface is employed either in an ATM machine or a mobile device which inherently contains a processor to execute instructions stored in memory via an application installed on the device):: 
display, on a display screen of the automated device, a data value selection interface for receiving a first input indicating a data value for requesting physical output from the automated device, and providing an option to confirm the data value (see annotated Figs. 1M and 1N, below, ¶0073-0074, showing a graphical user interface for an automated device that identifies row of selectable buttons during a session. Poueriet teaches a data value selection interface 104 that contains a linear keypad that is used to input a dollar value amount as depicted in Fig, 1M and in response to the selection Poueriet teaches a graphical user interface with a confirm button as depicted in Fig. 1N); 
directly in response to selection of the option to confirm the data value, display, on the display screen, a format selection interface providing an option to select at least one quantity value of at least one bill denomination for the confirmed data value (see annotated Figs. 1M and 1N, below, ¶0073-0074, showing a graphical user interface for 
the format selection interface providing an option to select a default for the at least one quantity value of the at least one bill denomination (see Fig. 1N, ¶0073-0074, showing the mechanism whereby a default value of $20 is displayed on item 104 for choosing at least one bill denomination. In this case, the default value may be considered as $20 since the claim limitation does not specify the criteria for selecting a default value and as such the first denomination picked by a user may be considered a default value), 
and providing an option to confirm the at least one quantity value of the at least one bill denomination (see annotated Fig. 1N, above, ¶0073-0074, showing a graphical user interface of an automated device that prompts the user to select desired bills 170 for his/her withdraw, also referred to as bill denominations. As shown in Fig, 1N the use may select a combination of $20, $450, and $100 to retrieve a total of $500); 
directly in response to selection of the option to confirm the at least one quantity value of the at least one bill denomination, a first signal to a server to update data associated with an account managed by the server, the first signal including the data value received via the data value selection interface (see annotated Fig. 1N, above, ¶0073-0074, showing a graphical user interface of an automated device that prompts the user to select desired bills 170 for his/her withdraw, also referred to as bill 
Although Poueriet teaches an automated device to withdraw specific denominations in a physical output, it does not appear to explicitly recite:
display, on the display screen, a data update processing interface providing output indicating processing of the physical output, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, steps 762, 764,766, and 768, ¶0178-0179, showing the mechanism whereby the Host ATM validates the withdrawal from the account and triggers an error message if the transaction fails or dispenses the amount request from the transaction and returns a validated event with a true value to the requesting device); 
directly in response to receipt of a second signal from the server, via a communication module, indicating that the data associated with an account has been updated with the first input data, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, step 768, ¶0179, showing the mechanism the host or server upon dispensing the cash triggers a successful transaction event to the client device that requested the withdrawal transaction),
display, on the display screen, an acknowledgement interface indicating the account has been updated and indicating that the physical output has been provided, the acknowledgement interface further providing an option to end the session and an option to continue the session, but the teachings of Drummond can be relied upon for an explicit showing of this limitation (see Fig. 22, step 768, ¶0179, showing the mechanism whereby the Host ATM triggers an event for a successful transaction and 
and directly in response to selection of the option to end the session, display, on the display screen, a record preview interface providing a preview of a record of the session, the record preview interface further providing an option to generate output of the record, but the teachings of Drummond can be relied upon for an explicit showing of 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet with the teachings of Drummond to provide a mechanism of updating and acknowledging that an output has been provided with the use of an automated machine. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Drummond of providing a personal ATM connected to a host ATM to provide full functionality of withdrawing for a physical cash dispenser and proving a graphical user interface for generating outputs for the transactions (see ¶0058-0059), with a reasonable expectation of success. Drummond improves the Poueriet for self-directed financial transactions using a graphical user interface by providing indications that a transaction has occurred from an ATM and providing a graphical representation of the transaction to verify and end a transaction with further options to continue with said transaction. The additional options for ATM transactions identified above by Drummond improve the user interface and backend

As to claim 4 (14), Poueriet in view of Drummond teaches the limitation of claim 1 (11). Poueriet in view of Drummond, combined for at least the reasons discussed above further teaches wherein the data value selection interface provides a selectable option for requesting a pre-defined value, and wherein the first input is selection of the option for requesting the pre-defined value, which sets the data value of the first input to be the selected pre-defined value (see Poueriet; annotated Fig. 1N, above, ¶0073-0074, showing the mechanism whereby a user may select from pre-defined monetary denominations as the first input, in this case may request to withdraw $20, $50, or $100 dollars which sets the data value to be selected which is the first monetary input to identify the amount from a $500 cash value).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poueriet in view of Drummond as applied to claims 1 and 11 above, and further in view of Mark D. Smith (US 2009/0212104 A1, hereinafter Smith).

As to claim 2 (12), Poueriet in view of Drummond teaches the limitation of claim 1 (11). Although the combination teaches an automated device capable of providing a 
wherein the option to generate output of the record includes an option to transmit the output of the record to an email address linked to the account, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see Fig. 68, ¶0301, showing the mechanism whereby the ATM may be in an operative connection with a data store of user specific information which may include the email address, mobile phone number or other system address of the user),
wherein a third signal is received from the server, via the communication module, the third signal including the email address, and wherein the option to transmit the output of the record to the email address includes a preview of the email address, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see ¶0301, showing the mechanism whereby the data store 942 contains the email address information of the user and operative to cause the ATM to send the electronic transaction receipt to the email address or the phone number of the user retrieved from the data store).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet in view of Drummond with the teachings of Smith to provide a mechanism of providing an email address for communication between an automated device and a data store. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing an automated system that Smith improves the teachings of Poueriet in view of Drummond for self-directed financial transactions using a graphical user interface by providing a mechanism to communicate via email messages between an automated device and an external data store for transactions as taught by Smith. Email communication mechanism as taught by Smith makes a more robust mechanism of performing financial transactions using the graphical user interface of Poueriet in view of Drummond.

Claims 3, 7-10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poueriet in view of Drummond as applied to claims 1 and 11 above, and further in view of Christian Mande et al. (US 2017/0006013 A1, hereinafter Mande).

As to claim 3 (13), Poueriet in view of Drummond teaches the limitation of claim 1 (11). Although the combination teaches an automated device capable of providing a mechanism to indicate data values for requesting physical output from the automated device with interfaces that provide confirmation of transactions, they do not appear to explicitly recite wherein the instructions further cause the automated device to: wherein the instructions further cause the automated device to: 
directly in response the to the selection of an option on the record preview interface, display, on the display screen, a goodbye interface, the goodbye interface providing non-sensitive customer appreciation information specific to the account, but 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet in view of Drummond with the teachings of Mande to provide a mechanism of exiting a completed transaction with an exit interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Mande of displaying on a user interface the steps of assisting a user with transactions on an automated device (see ¶0006-¶0009), with a reasonable expectation of success. Mande improves the teachings of Poueriet in view of Drummond for self-directed financial transactions using a graphical user interface by providing a mechanism to provide a progression of user interfaces including an exit interface for transactions of an automated device as taught by Mande. An exit interface with transaction data as taught by Mande makes a more robust mechanism of performing financial transactions using the graphical user interface of Poueriet in view of Drummond.

As to claim 7 (17), Poueriet in view of Drummond teaches the limitation of claim 1 (11).  Although the combination teaches an automated device capable of providing a 
extract information from an access card inserted into the automated device, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 3, ¶0086, showing the mechanism whereby the automated device 304 may also comprise optical devices such as a scanner for scanning user identification, such as a driver’s license, a passport, a student ID, or any other identification); 
transmit a fourth signal to the server, via the communication module, the fourth signal including the information extracted from the access card, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 3, ¶0086-0087, showing the mechanism whereby the user identification may be extracted and used to authenticate the user); 
in response to receipt of a fifth signal from the server, via the communication module, the fifth signal providing information identifying the account associated with the access card, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 1, ¶0088, showing the mechanism whereby the automated device 302 may be used to perform transactions, such as financial transactions. The automated device may have an instrument for accepting cash, money orders, checks or any other financial instruments for withdrawals or deposits based on the user’s account)
display, on the display screen, a welcome interface, the welcome interface providing at least some of the plurality of selectable options for performing an action related to the account, but the teachings of Mande can be relied upon for an explicit 
directly in response to selection of one of the selectable options provided by the welcome interface, display, on the display screen, an authentication interface for inputting an authentication code for the account, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 14, ¶0103, and corresponding flowchart Fig. 6A, ¶0104-0105, showing the mechanism to login to a financial institution through the use of an access card and PIN or through the use of a username/password combination); 
transmit a sixth signal to the server, via the communication module, the sixth signal including a second input received via the authentication interface, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 14, ¶0026, showing a two-stage authentication user interface where the first input is inserting or scanning an access card and the second input is to enter a personal identification number or PIN); 
and display, on the display screen, a authentication waiting interface, the authentication waiting interface providing output indicating processing of the authentication code for the account, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 19, ¶0117, showing an authentication 
in response to receipt of a seventh signal from the server, via the communication module, the seventh signal providing information that the second input is validated for the account, display, on the display screen, an account selection interface, the account selection interface providing a selectable account option, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 15, ¶0119, showing the mechanism whereby after authenticating the user, a selection interface pertaining to the specific user is displayed with options to “Deposit”, “Withdraw”, or “Cash Check”); 
and in response to selection of the selectable account option, proceed to display the data value selection interface, but the teachings of Mande can be relied upon for an explicit showing of this limitation (see Fig. 16, ¶0123, showing the mechanism whereby in response to selecting the “Withdrawal” option from Fig. 15, a user interface with a data selection option, in this case the option to select a withdrawal from a plurality of dollar amounts is identified in Fig. 16).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet in view of Drummond with the teachings of Mande to provide a mechanism providing user interfaces for authentication, selection, and review of account information that is available through an ATM. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Mande of displaying on a user interface the steps of assisting a user with transactions on an automated device (see ¶0006-¶0009), with a reasonable expectation of success. Mande improves Poueriet in view of Drummond for self-directed financial transactions using a graphical user interface by providing a mechanism to provide a progression of user interfaces including an entry and exit interface for transactions of an automated device as taught by Mande. An entrance and exit interface with transaction data as taught by Mande makes a more robust mechanism of performing financial transactions using the graphical user interface of Poueriet in view of Drummond.

As to claim 8 (18), Poueriet in view of Drummond and Mande teaches the limitation of claim 7 (17). Poueriet in view of Drummond and Mande, combined for at least the reasons discussed above further teaches wherein the instructions further cause the automated device to, when the option selected at the welcome interface is an option to request the physical output (see Poueriet; Fig. 1A, ¶0053-0059, showing a welcome interface with options to physically withdraw $500 from a “Checking” or a “Savings” account via an Automatic Teller Machine (ATM))), 
display, on the display screen, the data value selection interface directly in response to selection of the selectable account option at the account selection interface, and wherein the account to be updated is associated with the selected account option (see Poueriet; Fig. 1B; ¶0060, showing the mechanism whereby the user has selected the “Withdraw” button with the “Checking” button selected to withdraw a specified amount of cash from the ATM)).

As to claim 9 (19), Poueriet in view of Drummond and Mande teaches the limitation of claim 7 (17). Poueriet in view of Drummond and Mande, combined for at 
directly in response to selection of the selectable account option, display, on the display screen, an account information interface, the account information interface displaying information about an account associated with the selected account option, the account information interface providing selectable options for updating the account (see Poueriet; Fig. 1B, ¶0060-0061, showing the mechanism whereby a user at a welcome interface may change the amount of withdrawal with one or more options using the linear-number-keypad 113);
and directly in response to selection of the selectable options for updating the account, display, on the display screen, the data value selection interface (see Poueriet; Fig. 1C, ¶0063, showing the mechanism whereby a confirmation of the selected amount of withdrawn is identified by button 121 in response to the submit option of Fig. 1B).

As to claim 10, Poueriet in view of Drummond teaches the automated device of claim 7. Poueriet in view of Drummond, combined for at least the reasons discussed above further teaches wherein the instructions further cause the automated device to: 
directly in response to the selection, on the acknowledgement interface, of the option to continue the session, display, on the display screen, the account selection interface (see Poueriet; Fig. 1C, ¶0060-0063, showing the mechanism whereby the “Checking” account screen is displayed in response to selecting “Withdraw” and the user may “Confirm” or “Go Back” within the user interface).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poueriet in view of Drummond as applied to claims 4 and 14 above, and further in view of Steve Gervais et al. (US 2015/0262183 A1, hereinafter Gervais).

As to claim 5 (15), Poueriet in view of Drummond teaches the limitation of claim 4 (14). Although the combination teaches an automated device capable of providing a mechanism to indicate data values for requesting physical output from the automated device with interfaces that provide confirmation of transactions, they does not appear to explicitly recite:
wherein the selectable option for requesting a pre-defined value comprises a historically selected data value, but the teachings of Gervais can be relied upon for an explicit showing of this limitation (see ¶0112, showing the mechanism whereby a history of prior transaction based on stored transaction data and/or monitored activity of a user in prior online sessions is recorded and save for future use such as identifying a historically selected data value for withdrawing cash from an automated device).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Poueriet in view of Drummond with the teachings of Gervais to provide a mechanism of using historical data to identify predefined values for cash withdrawal amounts from an ATM. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gervais of providing automated transaction assistance to trigger an account transaction (see ¶0006), with a reasonable expectation of success. Gervais improves the teachings of Poueriet in view of Drummond for self-directed financial transactions using a graphical user interface by providing a mechanism to provide historical data to identify transaction amounts using an ATM as taught by Gervais and thus improves the user experience by providing a hint of an amount to be withdrawn to the user from an ATM.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL cited in PTO-892 titled “Adaptive Automated Teller Machines”, G. Mujtaba et al., in “IEEE” discusses adaptive automatic teller machines.
YouTube video cited in PTO-892 titled “NCR Self Serv 80 Series ATM Family – A new era for ATMs”, by NCR Corporation identifies NCR ATM machines for automatic withdrawals and deposits in an NCR ATM machine.
US-20030040850-A1, US-20040108376-A1, US-20050240943-A1, and US-20120223136-A1 and US-8688592-B1 identified in PTO-892 discuss ATM transactions and user interfaces associated with the ATM user transactions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179             

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179